OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUS;

             PENALTY FOR
                                                              02 1R
 2/4/2015   PRIVATE USE                                       00020031S2        FEB09 2015
 HARGROVE, MARCUS WAYnIe ,T?:fcCf                            Cfti^D FROM WRW1 ,W5;!02
 The Court has dismissed your application for writof habeas corpus without written
 order; the sentence has been discharged: See Ex parte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).              ^     '
                                                                           Abel Acosta, Cle'-1


            $\
                                                                                                 \s

                              MARCUS WAYNE HARGROVE
                                                                           1926H"§B


               I*
H3B